IN THE COURT OF APPEALS OF TENNESSEE
                                  AT JACKSON


                 DOROTHY HARRIS v. YOLANDA CHAFFEN, ET AL.

                       Appeal from the Chancery Court for Shelby County
                            No. CH140582 Jim Kyle, Chancellor

                                 ________________________________

                     No. W2015-01996-COA-R3-CV – Filed January 25, 2016
                            _________________________________

       Because the order appealed is not a final judgment, we must dismiss this appeal for
lack of jurisdiction.

                    Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

J. STEVEN STAFFORD, P.J.W.S., ARNOLD B. GOLDIN, AND BRANDON O. GIBSON, JJ.

Yolanda Chaffen, appellant pro se.

Daniel J. Mickiewicz, Collierville, Tennessee, for the appellee, Dorothy Harris.

                                      MEMORANDUM OPINION1

       Rule 3 of the Tennessee Rules of Appellate Procedure provides that if multiple parties
or multiple claims are involved in an action, any order that adjudicates fewer than all the
claims or the rights and liabilities of fewer than all the parties is not final or appealable.
Except where otherwise provided, this Court only has subject matter jurisdiction over final
orders. See Bayberry Assoc. v. Jones, 783 S.W.2d 553 (Tenn. 1990).


1
    Rule 10 of the Rules of the Court of Appeals of Tennessee provides:

           This Court, with the concurrence of all judges participating in the case, may affirm, reverse or
           modify the actions of the trial court by memorandum opinion when a formal opinion would
           have no precedential value. When a case is decided by memorandum opinion it shall be
           designated “MEMORANDUM OPINION”, shall not be published, and shall not be cited or
           relied on for any reason in any unrelated case.
        Pursuant to the mandates of Rule 13(b) of the Tennessee Rules of Appellate
Procedure, we reviewed the appellate record to determine if the Court has subject matter
jurisdiction to hear this matter. After this review, it appeared to the Court that it does not
have jurisdiction. Specifically, we could find nothing in the record reflecting that the trial
court adjudicated the “Petition to Partition Real Estate” which was filed in the trial court on
April 10, 2014. Moreover, there was no accounting in the record as ordered by the trial court
in the “Order Granting Counter-Complaint for Accounting and Rent Collected” entered on
December 12, 2014.

        Thus, by Order entered on January 5, 2016, the Court directed Appellant Yolanda
Chaffen to either obtain entry of a final judgment in the trial court or else show cause why
this appeal should not be dismissed for failure to appeal an appealable order or judgment.
Appellant filed a response to our Order on January 12, 2016, wherein she concedes that the
order appealed is not a final judgment. Consequently, the Court does not have subject matter
jurisdiction of this matter and the appeal must be dismissed.

                                         Conclusion

        Because the trial court has not yet entered a final judgment, the appeal is dismissed
without prejudice and the case remanded to the trial court for further proceedings consistent
with this Opinion. Should a new appeal be filed, the Clerk of this Court shall, upon request of
either party, consolidate the record in this appeal with the record filed in the new appeal.
Costs of this appeal are taxed to the appellant, Yolanda Chaffen, for which execution may
issue if necessary.

                                           PER CURIAM




                                             -2-